DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed on 04/15/2021 in this application after final rejection.  Because this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/15/2021 has been entered. 
Response to Amendment
This action is in response to Applicant’s amendment filed on 04/15/2021 from which Claims 26-40, and 44-48 are pending.  Claims 1-25 and 41-43 are cancelled, and Claims 44-45 are withdrawn.    
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  
All outstanding rejections except for those described below are withdrawn by the amendments and remarks of 04/15/2021. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
Claims 26-38 and 46-47 are rejected under 35 U.S.C. 103 as being unpatentable over JPS62-222842A, Kayasono Yoshihisa et al in view of JPH11-058592, Sasaki et al. (English machine translation “Sasaki”) further in view of U.S. 20150307717, Kojima (hereinafter “Kojima”) evidenced by CAS Registry Number: 17501-79-0 (hereinafter RN 17501-79-0). 
For JPS62-222842A the English machine translation was retrieved from the European Patent Office website https://worldwide.espacenet.com, which will be referenced throughout this Office Action along with the Derwent abstract therefor Derwent Acc-No. 1987-316315 for disclosures and is hereafter referred to as “Yoshihisa”.    
Regarding Claims 26-38 and 46-47, Yoshihisa discloses in the entire document including the Derwent abstract a surface of steel substrate is laminated with (A) under layer of chromating composition containing silica dispersing agent, (B) lower intermediate layer prepared by condensation polymerising hydrolysate(s) of alkoxy-containing. Ti,-Zr and/or -B compounds with metal acetylacetonate, (C) upper intermediate layer of chelating agent and silane coupling agent {reading on primer layer on outermost surface, of the pending claims}, for barrier layers (D) and (E)}, (D) modified polyolefin layer and (E) top polyolefin layer {reading on barrier layers (D) and (E) for resistance to boiling water and boiling saline water, i.e. water vapor for a gas barrier of the pending claims} laminated in the order above.  The laminated layers provide high adhesion of modified polyethylene layer with steel substrate and high  31, 34 and 37}.  Soluble silane coupling agent such as γ-glycidoxypropyltrimethoxysilane {reading on epoxy based silane agent for Claims 29. 32 and 35}, γ- (2- aminoethyl) aminopropyl 1 - 1 - 1 – xylosilane {reading on amino-based silane agent for Claims 31, 34 and 37}, and the like, but other water - soluble silanes may be used It is also good.  There is also a silane coupling agent which is soluble in water, and it can be completely dissolved by adding it to acid pH water (reading on solvent of the pending claims).  From page 5 lines 12-15, by using a chelating agent in combination with the silane coupling agent excessive condensation reaction between the silanol compounds is inhibited and deactivation is prevented.  From page 5 lines 16-30 in preparing the above mixed treatment agent, the concentration of the silane coupling agent in the aqueous solution of the silane coupling agent previously prepared and the concentration of the chelating 
Yoshihisa discloses a gas barrier layer of a modified polyethylene layer for resistance to boiling water and boiling salt water with a treating layer for adhesion, i.e. primer layer, consisting of chelate, silane coupling agent and solvent of water or water at a particular pH.  However Yoshihisa does not expressly disclose the chelate is a metal chelate even though the treating layer is on a condensation polymerization treatment agent having metal acetylacetonate.  
Sasaki discloses in the abstract, Fig. 1 and ¶s 0011, 0017, 0021, 0024, 0027, 0030 and 0040-0042, a deposition film high gas-barrier properties and external stress resistance {reading on barrier film} by laminating an inorganic oxide deposition thin film layer of specified thickness and a specified transparent primer layer {reading on primer layer} on one side of a transparent plastic base material.  The deposition film transparent laminate is formed by laminating an inorganic oxide deposition thin film layer 2 of 5-300 nm thickness and a transparent primer layer 3 in turn on a transparent plastic base material.  From 
    PNG
    media_image1.png
    193
    319
    media_image1.png
    Greyscale
substrate 1, has on it the inorganic oxide thin film layer 2, which has on it the primer layer 3 disposed on the one outermost surface of the gas barrier 2.  The substrate is a polymeric film such as polyethylene terephthalate (PET), polyester films such as polyethylene naphthalate, polyolefin films such as polyethylene and polypropylene, polystyrene films, polyamide films, polyvinyl chloride films, polycarbonate films, polyacrylonitrile films, polyimide films.  The vapor-deposited thin film layer 2 made of an inorganic oxide is made of a vapor-deposited film of an inorganic oxide such as aluminum oxide, silicon oxide, tin oxide, magnesium oxide, or a mixture thereof and is transparent and has a gas barrier against oxygen, water vapor and the like as long as it has a property.  Among them, aluminum oxide, silicon oxide, and magnesium oxide are particularly preferable {reading on gas barrier film}.  The primer layer 3 is formed from a metal alkoxide expressed by the formula M (OR)m (wherein M is a metal element; R is an alkyl group of Cn H2n+1; m is the oxidation number of a metal element; n is an integer of 1 or greater) or its hydrolyzate, or at least one of an organosilane having three functional groups expressed by the formula R'Si(OR)3 (wherein R' is a functional group; R is an alkyl group of Cn H2n+1 ; n is an integer of 1 or greater) or its hydrolyzate, and a composite between a polyol and an isocyanate compound.  From ¶s 0008-0011 the metal element (:M) in the metal alkoxide or its Claims 29, 32, and 35}, R: Cn H2n+1 Alkyl group, n: an integer of 1 or more) and at least one of a trifunctional organosilane or a hydrolyzate of the organosilane.  Specific examples of the silane coupling agent can include ethyltrimethoxysilane, vinyltrimethoxysilane, and glycidoxypropyltrimethoxysilane.  Kojima evidences at ¶ 0112 that vinyltrimethoxysilane and 3-glycidoxypropyltrimethoxysilane are coupling silane agents.  From ¶ 0017 the transparent primer layer has a thickness of 0.2 μm or more {i.e. 200 nm or more}.  Such a thickness overlaps that of pending claim 38, and as set forth in MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  The primer layer 3 can be formed, for example, by a known printing method such as an offset printing method, by a gravure printing method, by a silk screen printing method, or by a known coating method such as a roll coating, a knife edge coating, or by a gravure coating.  The drying conditions may be those generally used {reading on curried product}.  From ¶ 0027 the transparent primer layer 3 of is laminated on the vapor-deposited thin film layer 2 and provided for the purpose of absorbing and relaxing external stress by the transparent primer layer. It is indispensable especially when the thickness of the vapor-deposited thin film layer 2 is relatively thin, 100 nm or less.  Further, another layer can be laminated on the transparent primer layer 3.  Such laminate of Sasaki provides a highly practical packaging material which is excellent in transparency and has high gas 
In accordance with MPEP § 2144.06 “Art Recognized Equivalence for the Same Purpose” "It is prima facie obvious to substitute equivalents, motivated by the reasonable expectation that the respective species will behave in a comparable manner or give comparable results in comparable circumstances." In re Ruff 118 USPQ 343; In re Jeze/158 USPQ 99; "the express suggestion to substitute one equivalent for another need not be present to render the substitution obvious." In re Font, 213 USPQ 532.  Here Yoshihisa has treating primer layer of chelate and silane coupling agent on a condensation polymerization treatment agent having metal acetylacetonate, where the treating primer layer has the purpose of providing adhesion with a barrier layer that has resistance to boiling water and boiling salt water i.e. with accompanying water vapor.  Sasaki has metal alkoxide expressed by the formula M (OR)m (wherein M is a metal element; R is an alkyl group of Cn H2n+1; m is the oxidation number of a metal element; n is an integer of 1 or greater) or its hydrolyzate, or at least one of an organosilane having three functional groups expressed by the formula R'Si(OR)3 for the purpose of a primer layer for a gas barrier layer.  Given this similar purpose the metal alkoxide can be substituted for the chelate in the treating layer of Yoshihisa or the metal acetylacetonate of the condensation polymerization treating layer of Yoshihisa can be substituted for the chelate in the treating layer used with silane as the metal alkoxide is used with silane in Sasaki.  
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it prima facie obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from Yoshihisa a gas barrier layer to boiling water and boiling salt water and a treating layer for adhesion, i.e. primer layer, consisting of chelate, silane coupling agent and water or pH modified water, where from Sasaki a metal alkoxide useful as with a silane coupling agent primer for a gas barrier can be substituted for the chelate or shows how a metal organic like an metal alkoxide like the metal organic of metal acetylacetonate in Yoshihisa condensation polymerization treating layer is combined with silane coupling agents in the primer layer for gas barriers motivated to absorb and relax external stress as a primer layer for a gas barrier.  Furthermore the combination of Sasaki with Yoshihisa has a reasonable expectation of success for one skilled in the art because both have silane coupling agent in a layer with a gas barrier layer where the silane coupling agent layer also has an organic oxygen containing compound like a chelate of tetraacetic acid like Yoshihisa or metal alkoxide like Sasaki.   
However Yoshihisa modified by Sasaki does not expressly disclose: a) a metal chelating compound or b) (meth)acrylic-based silane agent.  
Kojima discloses at ¶s 0012-0031, 0040-0043, 0078, and 0110-0128 0155 a reflective layer that is suitable for use in LED devices, less degradable over a long period of time, and capable of efficiently reflecting light, and to provide a coating liquid for forming such a reflective layer, where the reflective layer the reflective layer is a product obtained by heating and curing a coating liquid that Claims 29, 32, and 35} , p-styryltrimethoxysilane, 3-Claims 30 and 33 and 36}, 3-acryloxypropyltrimethoxysilane, N-2-(aminoethyl)-3-aminopropylmethyldimethoxysilane, N-2-(aminoethyl)-3-aminopropyltrimethoxysilane, N-2-(aminoethyl)-3-aminopropyltriethoxysilane, 3-aminopropyltrimethoxysilane {reading on Claims 31, 34, and 37}, 3-triethoxysilyl-N-(1,3-dimethyl-butylidene)propylamine, N-phenyl-3-aminopropyltriethoxysilane, N-(vinylbenzyl)-2-aminoethyl-3-aminopropyltrimethoxysilane hydrochloride, 3-ureidopropyltrimethoxysilane, 3-chloropropyltrimethoxysilane, 3-mercaptopropylmethyldimethoxysilane, 3-mercaptopropyltrimethoxysilane, bis(triethoxysilylpropyl)tetrasulfide, 3-isocyanatopropyltriethoxysilane, and the like.  The coating liquid may also contain a metal alkoxide or chelate containing a metal element other than Si.  The metal alkoxide or the metal chelate can form metalloxane bonding with the silane compound or hydroxyl groups on the surface of the substrate in the process of forming the reflective layer.  The metalloxane bonding is very strong, therefore, when the coating liquid contains the metal alkoxide or the metal chelate, the resulting reflective layer can have improved adhesion {reading on primer}.  The metal element in the metal alkoxide or chelate is preferably a group 4 or 13 metal element other than Si, and the metal alkoxide or chelate is preferably represented by formula (V):    Mm+XnYm-n (V).  In formula (V), M is a group 4 or 13 metal element (exclusive of Si), m is the valence of M (3 or 4), X is a hydrolyzable group, n is the number of the X groups (an integer of 2 to 4), provided that m ≥ n, and Y is a monovalent organic group.  Claim 27}.  A product obtained by curing a zirconium alkoxide or chelate has no absorption wavelength in the emission wavelength region of general LED devices (particularly blue light (wavelength 420 to 485 nm)). In other words, the product obtained by curing hardly absorbs light from LED elements.  In formula (V), the hydrolyzable group represented by X may be a group that can be hydrolyzed with water to form a hydroxyl group.  The group represented by X is preferably a lower alkoxy group of 1 to 5 carbon atoms, more preferably a methoxy group or an ethoxy group.  Examples of zirconium metal alkoxide or chelate represented by formula (V) include zirconium tetramethoxide, zirconium tetraethoxide, zirconium tetra-n-propoxide, zirconium tetra-i-propoxide, zirconium tetra-n-butoxide, zirconium tetra-i-butoxide, zirconium tetra-tert-butoxide, zirconium dimethacrylate dibutoxide, zirconium dibutoxy bis(ethylacetoacetate) {the latter reading on Claim 28}.  Examples of titanium metal alkoxide or chelate represented by formula (V) include titanium tetraisopropoxide, titanium tetra-n-butoxide, titanium tetra-i-butoxide, titanium methacrylate triisopropoxide, titanium tetramethoxypropoxide, titanium tetra-n-propoxide, titanium tetraethoxide, titanium lactate, titanium bis(ethylhexoxy)bis(2-ethyl-3-hydroxyhexoxide), titanium acetylacetonate, {the latter reading on Claim 28 titanium tetraacetylacetonate evidenced by RN 17501-79-0} and the like. 
In accordance with MPEP § 2144.06 “Art Recognized Equivalence for the Same Purpose” "It is prima facie obvious to substitute equivalents, motivated by 
Applicants are reminded for the wording of Claim 26 “a primer layer disposed on one outermost surface of the gas barrier film and made of a cured 
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it prima facie obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from Yoshihisa as modified a gas barrier layer to boiling water and boiling salt water and a treating layer for adhesion, i.e. primer layer, consisting of chelate, silane coupling agent and water or pH modified water, where a metal alkoxide useful as with a silane coupling agent primer for a gas barrier can be substituted for the chelate or shows how a metal organic like an metal alkoxide like the metal organic of metal acetylacetonate in Yoshihisa condensation polymerization treating layer is combined with silane coupling agents in the primer layer for gas barriers, as afore-described, where from Kojima a metal chelate such as zirconium dibutoxy bis(ethylacetoacetate), which like the metal alkoxide, is in a primer acting layer .    
Claims 39-43 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshihisa in view of Sasaki further in view of Kojima evidenced by RN 17501-79-0 and further in view of WO 2014/192500, Kawaguchi et al.
For 2014/192500 the English language U.S. National Phase Patent Application is U.S. 2016/0075910, Omori et al, will be referenced for disclosures throughout this Office Action and hereinafter is referred to as “Omori”.    
Regarding Claims 39-43, Yoshihisa in view of Sasaki further in view of Kojima is applied as to Claims 26-38, however Yoshihisa as modified does not expressly disclose an adhesion, primer-like, layer with a thickness from 5 to 80nm.  
Omori discloses in the abstract and ¶s 0017, 0031-0043 a gas-barrier packaging material including: a support, such as plastics like polymers, for example, polyester based polymers, such as polyethylene terephthalate, or polyethylene naphtahalate (See ¶s 0028-0029); an adhesive layer laminated on the support; a first barrier layer, such as an inorganic oxide thin film layer formed of inorganic oxide like aluminum oxide, silicon oxide or mixtures thereof (See ¶ 0044) laminated on the adhesive layer; a second barrier layer such as a polymer layer (See ¶ 0047) laminated on the first barrier layer; and a protective layer formed of a coating liquid that contains a polyvalent metal compound, a polyester based resin, and a dispersant that is a sodium salt of a polycarboxylic acid based resin, the protective layer being laminated on the second barrier layer.  The thickness of the adhesive layer is preferably in the range of 0.01 to 2 µm, {reading on 10 to 2000 nm} preferably 0.05 to 0.5 {reading on 50 to 500 nm} where if not less than 0.01 μm (i.e. 10 nm.), a uniform thickness is easily obtained and is improved or even excellent from the viewpoint of adhesion.  Also in the case where the thickness is not more than 2 μm, a coating film can be imparted with flexibility, and there is no concern that the coating film is cracked because of an external cause.  Given the ranges 10 to 2000 nm and 50 to 500 nm overlap those of 5 to 100 and 5 to 80 nm, in accordance with MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it prima facie obvious as for example . 
Claim 48 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshihisa in view of Sasaki further in view of Kojima evidenced by RN 17501-79-0 and further in view of U.S. 5.482,547, Bugnon et al (hereafter “Bugnon”).  
Regarding Claims 48, Yoshihisa in view of Sasaki further in view of Kojima is applied as to Claims 26 and 47, however Yoshihisa as modified does not expressly disclose the zirconium chelate is zirconium tetraacetylacetonate with the silane coupling agent of .  
Bugnon discloses in the abstract and claims 1-2 and examples 1-10    an organic composition of a pigment with a tenacious coating of alkyl silicate said coating being fixed by adsorption of an alkyl silicate on a layer that coats the surface of the pigment particles and consists essentially of partially hydrolyzed organic compounds of elements of group 4A or 4B of the Periodic System selected from the group consisting of chelates like zirconium(IV) acetylacetonate (See example 1) in a coating with triamino-modified propyltrimethoxysilane {amino-based silane agent} or from Table 1 γ-aminopropyltriethoxysilane, γ-aminoethyl aminopropyltrimethoxysilane or γ-methacryloxypropyltrimethoxysilane.  
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it prima facie obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from Yoshihisa as modified a gas barrier layer to boiling water and boiling salt water and a treating layer for adhesion, i.e. primer layer, consisting of chelate, silane coupling agent and water or pH modified water, where a metal alkoxide useful as with a silane coupling agent primer for a gas barrier can be substituted for the chelate or shows how a metal organic like an metal alkoxide like the metal organic of metal acetylacetonate in Yoshihisa condensation polymerization treating layer is 
Response to Arguments
Applicant’s arguments with amendments filed 04/15/2021 have been considered but are moot in view of the new grounds of rejection set forth above as used to reject the newly submitted claims.  
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J STACHEL whose telephone number is (571)270-3466.  The examiner can normally be reached on 8:30 to 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

/KENNETH J STACHEL/Primary Examiner, Art Unit 1787